



Exhibit 10.1












August 25, 2017




Frank Mullen
[Address]


Dear Frank:


I am pleased to confirm our verbal offer of employment for the position of Vice
President, Chief Accounting Officer & Controller, Ryder System, Inc. Your
employment will commence on a date mutually agreeable to you and Ryder. Your
appointment to this position is subject to the approval of the Board of
Directors.


This position is offered to you at an annual base salary of $300,000.00. Your
annual cash incentive opportunity will be 55% of eligible base salary. The award
is based on the Ryder System Inc. Equity and Incentive Compensation Plan and is
paid in February of each year for the preceding year, as approved by the Board
of Directors. For the 2017 performance year, you will receive a payout at
target, but prorated based on time worked in 2017.


An initial long-term incentive award of 2,500 Time-Vested Restricted Stock
rights is being recommended and is subject to the approval of the Compensation
Committee of the Board of Directors. Your award will be delivered on your first
day of employment and will cliff vest three years from your date of employment.


As with any other executive, your eligibility for future awards will be subject
to the company’s Long-Term Incentive Program administered by the Board of
Directors. Annual awards are awarded in February and are delivered in a
combination of stock options, performance-based restricted stock, and
time-vested restricted stock. Terms and conditions, as well as vesting schedules
are delivered when the award is made.


Stock ownership by management is valued at Ryder. Accordingly, a stock ownership
guideline of one (1) times base salary has been established for your position.
You will have five years from your date of hire to reach your required stock
ownership level. While five years have been allotted as the maximum time frame
over which to accumulate full stock ownership levels, you should meet a pro-rata
portion of the stock ownership guideline for each month in your position.


Your new position also includes the following executive perquisites: a monthly
car allowance of $800; an annual executive perquisite allowance of $2,700 per
year, (you will receive a pro-rata allowance); and an annual tax preparation and
financial planning allowance of up to $3,000 per year. Additional executive
perquisites include Executive Life Insurance providing coverage equal to three
times base pay, supplemental long-term disability coverage in addition to any
underlying coverage in place; and twenty-four hour travel accident insurance.
The perquisites offered to executives are subject to change at the discretion of
the Board of Directors.


You are also eligible for a full-reimbursement relocation package. When you are
ready to relocate, you should contact Jessie Melendez with Relocation Services
who will assist you with your move. She can be reached at (305) 500-3738.


You are also eligible for Ryder System, Inc. employee benefits as summarized in
the enclosed Benefits at a Glance. Please note that your coverage under Ryder's
benefit plan will be effective on the first day of the month following 60 days
(not to exceed 90 days) of continuous full-time, active employment, however, you





--------------------------------------------------------------------------------





must enroll within 45 days of your date of hire. Your enrollment package will be
sent to you from the Ryder BenefitsNow Service Center shortly after you are
hired. It will reflect both the deadline to enroll and your benefits effective
date. If you do not receive your enrollment package, please contact the
BenefitsNow Service Center at 800-280-2999 or if you prefer, you may enroll
on-line at www.Ryder.BenefitsNow.com.


In addition, Ryder agrees to reimburse you for the difference between the cost
of Ryder’s medical and dental coverage and the COBRA health insurance premiums
through your present employer until such time as your Ryder health insurance
becomes effective.


Government regulations require that we verify identity and employment
eligibility of all new employees within three business days of their date of
hire. Please be prepared to submit proper documentation on your start date.


This offer letter is contingent upon your successful completion of a background
check and a post-offer drug screening test.


This is a letter of offer and not to be construed as a formal contract of
employment. We hope you understand that we must confirm your employment to be on
an “at will” basis. Neither our stating your salary or wages in annualized terms
nor our comments and representations in other respects are intended to express
or imply that you will be working either for any particular duration or under a
contract of employment.


Frank, I am looking forward to working with you. Please call me at (305)
500-5494 or Frank Lopez, SVP Human Resources at (305) 500-4497 should you have
any questions regarding this offer.


Sincerely,


/s/ Art Garcia





--------------------------------------------------------------------------------





August 25, 2017


To:    Art Garcia


From:  Frank Mullen


Re:    Acceptance of Offer Letter










I acknowledge and understand the terms and contingencies of this offer and
hereby accept this offer of employment with Ryder




/s/ Frank Mullen
_________________________________________
Signature


Frank Mullen
__________________________________________
Print Name


8/25/17
___________________________________________
Date Signed












This acceptance should be returned to Frank Lopez via email at flopez@ryder.com.





